department of the treasury internal_revenue_service washington d c date number release date cc intl br1 wta-n-112721-99 uilc internal_revenue_service national_office significant service_center advice memorandum for program analyst domestic and international section from w e williams senior technical reviewer cc intl br1 subject virgin islands cover over issues this significant service_center advice responds to your memorandum issue sec_1 a where an individual_income_tax_return is sent to the irs by the u s virgin islands vi bureau of internal revenue bir as part of the request to the irs for the cover over under sec_7654 of taxes withheld and paid to the united_states on payments made to a bonafide resident of the vi brvi and where the irs determines there is an overpayment may the irs refund the overpayment b if it is determined that it is proper to refund an overpayment under these circumstances from what date does the interest calculation period commence under sec_6611 what procedure should be followed when as part of the cover over process the irs receives an income_tax return from the bir which was filed by a brvi with the vi that contains a self-assessment of self employment_tax on a u s form_1040 unless otherwise indicated all section references in this memorandum are to the internal_revenue_code_of_1986 hereinafter code schedule se and does not contain a u s form 1040ss and such self- employment_tax was paid into the bir a is the irs bound by a determination of the bir that an individual taxpayer is a brvi when such taxpayer originally filed a u s form_1040 with the irs not indicating such status b is the irs bound by a determination of the bir that an individual taxpayer should have allocated his tax_liability between the vi and the united_states through the use of a u s form_8689 when such taxpayer originally filed a u s form_1040 with the irs without such allocation conclusion sec_1 a if the irs receives a copy of the vi tax_return from the bir more than two years from the date the tax is considered to be paid to the irs and the irs determines that there is an overpayment it may not be refunded to the taxpayer however where the irs receives the tax_return from the bir within two years from the date that the tax is considered to be paid to the irs then the irs may refund the overpayment b statutory interest upon refunds accrues from the date of overpayment which for most individuals is april 15th following the close of the tax_year the self-employment_tax may be assessed by the irs and such assessed tax may be deducted from the net collections that would otherwise be covered over to the vi a if it is determined by the irs that the taxpayer may be a u s resident and not a brvi whereas the vi is claiming that the taxpayer is a brvi then a case of double_taxation may arise in a case of double_taxation the question of the taxpayer’s residency is a matter for the competent_authorities to settle b if it is determined by the irs that the taxpayer has a requirement to allocate his u s income_tax_liability between the united_states and the vi then a case of double_taxation may arise in a case of double_taxation the question of how to source certain items of income is a matter for the competent_authorities to settle discussion issue statute_of_limitations applicable to claims for refunds a a brvi is generally required to report worldwide income to the vi see sec_932 and b additionally a brvi who reports and pays tax on his worldwide income to the vi has no u s gross_income and no requirement to file a return with the irs see sec_932 and c and a a accordingly a brvi who has u s income_tax withheld will file a vi tax_return and claim a credit on his vi return for tax withheld and paid to the irs under sec_6402 the irs may refund an overpayment within the applicable_period of limitations ie the period during which a claim may be filed under sec_6511 if no return was filed by the taxpayer the applicable limitations_period set down by sec_6511 is within two years from the time the tax was paid this is the applicable limitations_period because as delineated above a compliant brvi files a tax_return with the vi i e not the united_states and therefore is not considered to have filed a return with the irs accordingly if the irs receives a brvi’s tax_return from the vi as part of the cover over process more than two years from the time the tax was paid to the irs and it is determined that there is an overpayment it may not be refunded to the taxpayer however the net collections associated with an individual taxpayer ie tax_payments to the irs less refunds issued if any are covered over to the vi see sec_7654 and b in the event however the irs receives a brvi’s tax_return from the bir as part of the vi cover over process within two years from the time the tax was paid to the irs and the irs determines that there is an overpayment then a refund may be issued to the taxpayer it should be noted that after the refund is paid the net collections of taxes from the taxpayer ie tax_payments to the irs less refunds issued are then covered over to the vi see sec_7654 and b this result is consistent with revrul_79_424 1979_2_cb_405 b under sec_6611 and b the irs is generally required to pay interest on refunds from the date of overpayment sec_6611 provides that the date of overpayment is determined under the principles set forth under sec_6513 generally under the principles of sec_6513 advance_payments of tax for a calendar_year individual taxpayer are considered paid to the irs on the april th immediately following the tax_year see sec_6513 b and a it is our view that a claim_for_refund filed with the bir should not be considered to be a claim filed with the irs despite the fact that 820_f2d_618 3d cir cert_denied 484_us_964 held that the filing of a corporate_income_tax return with the vi triggered the time bar for assessment in sec_6501 danbury is distinguishable because its holding is limited to determining the irs’ ability to assess additional taxes in pre-1987 open years under sec_1277 of the tax_reform_act_of_1986 accordingly where the irs determines from a copy of the brvi’s tax_return sent to the irs by the vi that there is an overpayment and it is determined that it is proper to issue a refund then interest on the refund should be paid the interest on the refund accrues from the date of overpayment see sec_6611 or in most circumstances for a calendar_year individual taxpayer from the april 15th immediately following the tax_year issue self-employment_tax paid to the bir and amount of associated cover over there have been instances where as part of the cover over process the irs receives an income_tax return from the bir that was filed by a brvi with the vi the income_tax return contains a self-assessment of self-employment_tax on a u s form_1040 schedule se however the income_tax return does not have attached to it a u s form 1040ss u s self-employment_tax return further the self- employment_tax reported on the u s form_1040 schedule se was paid into the bir sec_7651 provides that except as otherwise provided in sec_28 of the revised organic act of the virgin islands all provisions of the laws of the united_states applicable to the assessment and collection of any_tax imposed by the code or any other liability arising under the code shall extend to and be applicable in any possession_of_the_united_states in the same manner and to the same extent as if such possession were a state under sec_6020 if any person fails to make any return the irs may prepare such return from its own knowledge or otherwise and assess the tax accordingly if a taxpayer fails to file a u s form 1040ss the irs may prepare such return and assess the tax this determination is consistent with internal_revenue_manual paragraph which states that if a taxpayer from the virgin islands files form_1040 with a schedule c cez e f or se to report self-employment taxes in lieu of form 1040pr or 1040ss the irs may prepare a dummy form_1040 pr ss it is also proper to deduct such assessed self- employment_tax from the net collections that would otherwise be covered over to the vi issue disposition of question of taxpayer’s residence - competent_authority a generally the irs may inquire after and concerning all persons who may be liable to pay any internal revenue tax see sec_7601 accordingly for any_tax return that is filed the irs may examine the return and inquire about any issues relevant to the assessment or collection of any internal revenue tax further an examination may be initiated by the irs on the basis of information of sufficient compliant value see irm sub sec_4219 moreover sec_7651 provides that except as otherwise provided in sec_28 of the revised organic act of the virgin islands the provisions of the code applicable to the assessment and collection of any_tax imposed by the code shall extend to and be applicable in any possession_of_the_united_states in the same manner and to the same extent as if such possession were a state thus if a taxpayer files an income_tax return with the irs claiming to be a resident_of_the_united_states and subsequently as part of the cover over process the bir informs the irs that the taxpayer in the bir’s opinion is a brvi then it is proper for the irs to inquire as to the true residence of the taxpayer if it is determined by the irs that the taxpayer is a u s resident then the irs may take the position that the united_states is the primary taxing jurisdiction therefore a case of double_taxation may arise because both the united_states and the vi could claim to be the primary taxing jurisdiction in a case of double_taxation the implementation agreement between the united_states and the virgin islands signed date or agreement directs the competent_authorities to agree upon the facts and circumstances necessary to achieve consistent application of the tax laws of the respective governments see paragraph of the agreement in its list of non-exhaustive examples as to what the competent_authorities may consult together to endeavor to agree the agreement includes a determination of residency of a particular taxpayer accordingly where it is believed that the taxpayer is a u s resident and not a brvi then determination of a taxpayer’s residency is a matter for the competent_authorities of the respective tax administrations to settle additionally revproc_89_8 1989_1_cb_778 allows a taxpayer to request competent_authority assistance in cases of double_taxation b as discussed above the irs may inquire into any issue on a tax_return that is relevant to the assessment or collection of any internal revenue tax that is to say for a u s taxpayer who is a resident in the vi the united_states has a residual right to collect u s income taxes for income sourced in the vi see sec_932 and c further examinations may be initiated by the irs on the basis of information received from other sources that are of sufficient compliant value see irm sub sec_4219 additionally sec_7651 provides that except as otherwise provided in sec_28 of the revised organic act code provisions associated with the assessment and collection of any internal revenue tax shall be applicable to any possession_of_the_united_states as if such possession were a state thus if a taxpayer files a u s form_1040 with the irs and does not allocate his u s income_tax_liability between the united_states and the vi on a form_8689 and subsequently the bir informs the irs that in the bir’s opinion the taxpayer should have allocated his u s tax_liability between the united_states and the vi then it is proper for the irs to inquire as to the true source of the taxpayer’s income in order to verify whether the taxpayer’s income is u s sourced or vi sourced if it is determined by the irs that the taxpayer has items of income that are sourced in the united_states and the vi then a case of double_taxation may arise that is to say two separate jurisdictions could claim taxing authority on the same items of income in a case of double_taxation the agreement permits the competent_authorities to agree to a determination of the source of particular items of income accordingly where it is believed that the taxpayer has items of income sourced in the united_states and the vi and therefore may have to allocate u s tax_liability on a form_8689 it is a matter for the competent_authorities of the respective tax administrations to settle it should be noted that if a taxpayer is required to file a form_8689 and willfully neglects to do so the taxpayer may be subject_to a dollar_figure penalty for each such occurrence see sec_6688 further revproc_89_8 c b allows a taxpayer to request competent_authority assistance in cases of double_taxation if you have any further questions please call at
